Argued October 10, 1927.
This was a suit to recover a balance alleged to be due on a written contract for painting and glazing and also a sum claimed on a supplementary oral contract. The verdict determines that the oral contract was not made, and that no balance was due on the written contract.
Judgment n.o.v. could not have been entered, in view of the conflict of evidence; the assignments raising that point are dismissed.
The only other point properly raised for review is the affirmance of a request for charge presented by defendant to the effect that plaintiff was not entitled to recover if the evidence showed that he had failed in substantial performance of his contract without the fault of defendant. *Page 526 
It is unnecessary to recite the evidence. The plaintiff recognized that he must prove substantial performance and offered evidence to support his position; the defendant offered evidence the other way; that was the issue to be tried; it was therefore necessary to instruct the jury that if plaintiff failed to prove his allegation, he was not entitled to a verdict; Christy v. Price, 223 Pa. 551, Smyers v. Zmitrovitch,55 Pa. Super. 440, McAdams v. Smith, 65 Pa. Super. 568.
Judgment affirmed.